Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 10/8/2021 regarding application 16/596,366 filed on 10/8/2019.  
 	Claims 1-2, 4-9, and 11-16 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for detail

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-2, 4-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2018/0046538, hereinafter Zhang), in view of Woo et al. (US Patent Application Publication 2016/0224247, hereinafter Woo), and further in view of Ogawa et al. (US Patent Application Publication 2001/0026949, hereinafter Ogawa).
As to claim 1, Zhang teaches A memory system [as shown in figure 1] comprising: 
a memory device including a plurality of data storage regions [A memory device including a memory having a plurality of memory cells for storing data. The memory device includes a controller communicatively coupled to the memory and configured to organize the data as a plurality of stripes. Each individual stripe of the plurality of stripes includes a plurality of data groups, each of the plurality of data groups stored in the memory using a subset of the plurality of memory cells … (abstract)]; and 
a controller configured to control the memory device [controller, figure 1, 120], wherein the controller includes: a storage region allocation module configured to allocate at least one data storage region in which write data configured as N (wherein N is a natural number of 2 or more) pieces of sub data is to be stored among the plurality of data storage regions [as shown in figures 4-8; Provided herein are embodiments for improving non-volatile memory devices by organizing the data that is stored in memory cells in a plurality of stripes. Each of the stripes includes various data groups, and one of which may include parity data for correcting bit errors associated with the memory cells corresponding to the other data groups in the stripe. The size (i.e., length) and content of the stripes may be determined based on a 
a data storage reliability determination module configured to determine data storage reliability of an allocated data storage region based on process information of the memory device [the reliability may be, for example, Bit Error Rate (BER) -- In some embodiments, the controller is further configured to determine a change in the condition and modify the stripe length for the individual stripe based on the change in the condition … In some embodiments, the condition is a bit error rate (BER) for the one or more data groups of the individual stripe. In some embodiments, the stripe length for the individual stripe is determined such that the BER for the one or more data groups of the individual group is less than a threshold (¶ 0006); Woo teaches the wear-leveling information – According to a result of the checking, an in-place update or an out-of-place update is selected (operation S44). As an example, when the number of write operations of a page or block of a location corresponding to the logical address from the host is large, a wear-level of the page/block may be determined to be high. In this regard, when data are updated to the page/block, data reliability according to an increase in the wear-level may deteriorate, and thus the out-of-place update may be selected, thereby writing the data to a region different from a region indicated by the host (¶ 0128)];
a parity management module configured to generate a parity part for the write data every M (wherein M is a natural number larger than 2 and smaller than N) pieces of sub data among the N pieces of sub data by changing the number M of pieces of sub data based on the data storage reliability [as shown in figure 5, where the 
a control signal generation module configured to generate a control signal for controlling the memory device to store the write data and the at least one generated parity part in the allocated data storage region [FIG. 1 shows a simplified block diagram illustrating a system 100 including a host 110, a controller 120, and a non-volatile memory 130, according to some embodiments of the present disclosure. In some embodiments, controller 120 may be a processor, such as a RISC or CISC architecture processors, or another type of processor … Host 110 can include any appropriate hardware device, software application, or a combination of hardware and software. In some embodiments, host 110 can include a host-side controller (not shown). In some embodiments, controller 120 can interface between host 110 and non-volatile memory 130. Controller 120 can be configured to receive various commands from host 110 and interface with non-volatile memory 130 based on these commands (¶ 0029-0030)], wherein the process information includes position information of a memory chip including the allocated data storage region on a wafer and is stored in the memory device during a fabrication stage of the memory device [Zhang -- as shown in figures 3-8; FIG. 3 shows a non-volatile memory 200 containing a failed page Woo teaches memory chips and the allocated data storage region on chips -- According to another aspect of the inventive concept, there is provided a method of operating a memory system including a plurality of memory chips … (¶ 0005); … Thus, a physical address corresponding to a logical address provided from the host is changed (operation S326), and the data from the host is updated to a region corresponding to the changed physical address (operation S327). For example, at least partial write requests among multiple write requests may be allocated to other memory chips (for example, memory chips having a small number of requests), and thus the number of requests allocated to the memory chips may be more uniformly distributed … Accordingly, the data are updated to a region corresponding to an existing physical address mapped to the logical address provided from the host according to previously stored address mapping information (operation S328) … (¶ 0123-0125); Ogawa teaches maintaining position information of a chip during a fabrication stage of the memory device – as shown in figures 5, 7, 9, and 10; The present invention was made in response to the above-described circumstances and has an object to provide a semiconductor device manufacturing system in which chip position information of semiconductor devices on a wafer, wafer position information and lot information can be obtained even from a semiconductor device assembled in a package; an accurate analysis of failure distribution patterns can be achieved even from a small number of failures; a processing step which is responsible for failures can be improved quickly; chip yield can be increased rapidly; and lot information, wafer information and chip position information on 
	Regarding claim 1, Zhang does not teach determining data storage reliability of an allocated data storage region based on wear-leveling information of the memory device.
	However, Woo specifically teach determining data storage reliability of an allocated data storage region based on wear-leveling information of the memory device [According to a result of the checking, an in-place update or an out-of-place update is selected (operation S44). As an example, when the number of write operations of a page or block of a location corresponding to the logical address from the host is large, a wear-level of the page/block may be determined to be high. In this regard, when data are updated to the page/block, data reliability according to an increase in the wear-level may deteriorate, and thus the out-of-place update may be selected, thereby writing the data to a region different from a region indicated by the host (¶ 0128)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to determine data storage reliability of an allocated data storage region based on wear-leveling information of the memory device, as demonstrated by Woo, and to incorporate t into the existing scheme disclosed by Zhang, in order to prevent the deterioration of the reliability of the memory device due to wearing of the memory device.
Further regarding claim 1, Zhang in view of Woo teaches the process information includes the allocated data storage region on a wafer [Woo -- … Thus, a physical address corresponding to a logical address provided from the host is changed the data from the host is updated to a region corresponding to the changed physical address (operation S327). For example, at least partial write requests among multiple write requests may be allocated to other memory chips (for example, memory chips having a small number of requests), and thus the number of requests allocated to the memory chips may be more uniformly distributed … Accordingly, the data are updated to a region corresponding to an existing physical address mapped to the logical address provided from the host according to previously stored address mapping information (operation S328) … (¶ 0123-0125)], but does not teach the process information includes position information of a memory chip and is stored in the memory device during a fabrication stage of the memory device.
However, position information of a memory chip during a fabrication stage of the memory device is well known and commonly used in the art.
For example, Ogawa specifically teaches the process information includes position information of a memory chip and is stored in the memory device during a fabrication stage of the memory device [as shown in figures 5, 7, 9, and 10; The present invention was made in response to the above-described circumstances and has an object to provide a semiconductor device manufacturing system in which chip position information of semiconductor devices on a wafer, wafer position information and lot information can be obtained even from a semiconductor device assembled in a package; an accurate analysis of failure distribution patterns can be achieved even from a small number of failures; a processing step which is responsible for failures can be improved quickly; chip yield can be increased rapidly; and lot information, wafer 
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to include position information of a memory chip and is stored in the memory device during a fabrication stage of the memory device, as demonstrated by Nakano, and to incorporate t into the existing scheme disclosed by Zhang in view of Woo, in order to keep track on the position of a memory chip on a wafer.
		As to claim 2, Zhang in view of Woo & Ogawa teaches The memory system of claim 1, wherein the controller is further configured to receive the process information from the memory device [Ogawa – as shown in figure 22; Another object of the present invention is to provide a method of obtaining wafer information in which chip position information of a semiconductor device on a wafer, wafer position information and lot information can be obtained by making use of the functions which the semiconductor device originally has (¶ 0040); Zhang -- as shown in figure 1; A memory device including a memory having a plurality of memory cells for storing data. The memory device includes a controller communicatively coupled to the memory and configured to organize the data as a plurality of stripes. Each individual stripe of the plurality of stripes includes a plurality of data groups, each of the plurality of data groups stored in the memory using a subset of the plurality of memory cells. Stripe lengths (number of data groups) for individual stripes are determined by the controller based on detecting a condition associated with one or more data groups of the plurality of data groups. At least one data group of the plurality of data groups for each of the individual 
As to claim 4, Zhang in view of Woo & Ogawa teaches The memory system of claim 1, wherein the data storage reliability determination module is configured to determine the data storage reliability to be low when the position information indicates the allocated data storage region is disposed away from a center of the wafer [Ogawa – as shown in figures 9-10; A failure analyzing device provided in accordance with a sixth aspect of the invention comprises a chip position analyzing device which estimates a position of chip on a wafer; a failure distribution mapping device which maps a distribution of semiconductor chips which have become faulty; and a failure cause determining device which determines a cause of a failure from the distribution … Furthermore, the cause of a failure can be determined accurately from the information giving the position of wafer in a lot and the position of a chip on the wafer, so that an abnormal manufacturing device or processing step can be corrected quickly and the yield of chips can be improved rapidly … wafer information and position information of the chip on the wafer … (¶ 0046-0049); Zhang -- In some embodiments, the condition may be related to wordline, as different wordlines in a die might have large BER variation. For example, different wordlines may be divided into different groups based on their BER. For a first group having a range of low BERs, a long stripe length can be used. For a second group having a range of high BERs, a short stripe length can be used. In some embodiments, different wordlines have different defect probabilities, which may be used to determine/calculate stripe length. In 3D NAND, upper wordlines have higher dimension and have a higher chance of shorting. The condition may be whether a particular data group is part of an upper/top wordline, and the stripe length may be decreased when that is the case (¶ 0052)].
As to claim 5, Zhang in view of Woo & Ogawa teaches The memory system of claim 1, wherein the data storage reliability determination module is configured to determine the data storage reliability to be low when the position information indicates that the allocated storage region is located in an area having a high failure rate on the wafer [Ogawa – as shown in figures 9-10; A failure analyzing device provided in accordance with a sixth aspect of the invention comprises a chip position analyzing device which estimates a position of chip on a wafer; a failure distribution mapping device which maps a distribution of semiconductor chips which have become faulty; and a failure cause determining device which determines a cause of a failure from the distribution … Furthermore, the cause of a failure can be determined accurately from the information giving the position of wafer in a lot and the position of a chip on the wafer, so that an abnormal manufacturing device or processing step can be corrected quickly and the yield of chips can be improved rapidly … wafer information and position information of the chip on the wafer … (¶ 0046-0049); Zhang -- as shown in figures 2 and 3; … As another example, in situations where components are performing better (e.g., lower BER) than was initially estimated, the stripe length associated with the components may be increased to reduce the parity data and increase the number of information containing bits (¶ 0028); In some embodiments, the condition may be related to wordline, as different wordlines in a die might have large BER variation. For example, different wordlines may be divided into different groups based on their BER. For a first group having a range of low BERs, a long stripe length can be used. For a second group having a range of high BERs, a short stripe length can be used. In some embodiments, different wordlines have different defect probabilities, which may be used to determine/calculate stripe length. In 3D NAND, upper wordlines have higher dimension and have a higher chance of shorting. The condition may be whether a particular data group is part of an upper/top wordline, and the stripe length may be decreased when that is the case (¶ 0052)].
As to claim 6, Zhang in view of Woo & Ogawa teaches The memory system of claim 1, wherein the parity management module is configured to lower the number M of pieces of sub data when the data storage reliability of the allocated data storage region is high and to increase the number M of pieces of sub data when the data storage reliability of the allocated data storage region is low [Ogawa – as shown in figures 9-10; A failure analyzing device provided in accordance with a sixth aspect of the invention comprises a chip position analyzing device which estimates a position of chip on a wafer; a failure distribution mapping device which maps a distribution of semiconductor chips which have become faulty; and a failure cause determining device which determines a cause of a failure from the distribution … Furthermore, the cause of a failure can be determined accurately from the information giving the position of wafer in a lot and the position of a chip on the wafer, so that an abnormal manufacturing device or processing step can be corrected quickly and the yield of chips can be improved rapidly … wafer information and position information of the chip on the wafer … (¶ 0046-0049); Zhang -- … As another example, in situations where components are performing better (e.g., lower BER) than was initially estimated, the stripe length associated with the components may be increased to reduce the parity For a first group having a range of low BERs, a long stripe length can be used. For a second group having a range of high BERs, a short stripe length can be used. In some embodiments, different wordlines have different defect probabilities, which may be used to determine/calculate stripe length. In 3D NAND, upper wordlines have higher dimension and have a higher chance of shorting. The condition may be whether a particular data group is part of an upper/top wordline, and the stripe length may be decreased when that is the case (¶ 0052)].
As to claim 7, Zhang in view of Woo & Ogawa teaches The memory system of claim 1, wherein the parity management module is configured to generate the parity part by performing an exclusive OR (XOR) operation on the M pieces of sub data [Zhang -- … For example, parity page 122 includes an odd parity bit for each of the eight memory cells within each of pages 108 such that the bits shown in failed page 108-3 are recoverable by performing 1 bit binary addition (or using an XOR operation) using the memory cells of the non-failed pages. For example, the 0 value of the memory cell shared by failed page 108-3 and column 104-1 is recovered by performing 1 bit binary addition using the memory cells shared by the non-failed pages and column 104-1 (0+1+1+0+0+1+1+0=0). The remaining bits corresponding to the memory cells of failed page 108-3 are recovered in a similar manner (¶ 0033)].

As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.

					
Conclusion
6.	Claims 1-2, 4-9, and 11-16 are rejected as explained above. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
November 21, 2021